RESOLUCIÓN
Luego de examinar la “Moción sobre término para pre-sentación de alegatos” que presentó la parte demandada recurrida, la “Moción solicitando términos para alegatos” que presentó la Asociación de Maestros de Puerto Rico, la “Réplica a moción sobre términos” que presentó Educado-res/as por la Democracia, Unidad, Cambio, Militancia y Organización Sindical, Inc., y la “Oposición moción sobre términos presentada por EDUCAMOS el 7 de febrero de 2014 y moción informativa” que presentó la parte deman-dada recurrida, se establece el siguiente calendario que re-girá el procedimiento en este caso.
Todas las partes tendrán hasta el 21 de febrero de 2014 para presentar comentarios y objeciones al informe del co-misionado especial, Hon. Angel Pagán Ocasio. Luego de ese término, todas las partes tendrán hasta el 3 de marzo de 2014 para presentar sus alegatos de forma simultánea. Véase Regla 51(c) de nuestro Reglamento, 4 LPRA Ap. XXI-B.
Diez días adicionales no atrasarán el trámite de este recurso. No debemos pasar por alto que el calendario de este caso se ha adelantado. De hecho, si hubiésemos hecho lo que la disidencia aconsejaba, no habríamos certificado y el caso estaría todavía en sus inicios en el Tribunal de Primera Instancia. Véase AMPR et als. v. Sist. Retiro Maestros 1, 190 DPR 77 (2014).

Notifíquese inmediatamente vía facsímil, por correo elec-trónico o teléfono, y por la vía ordinaria.

Lo acordó y ordena el Tribunal, y lo certifica la Secreta-ria del Tribunal Supremo.
El Juez Presidente Señor Her-nández Denton y la Jueza Asociada Señora Fiol Matta con-*250cederían a todas las partes hasta el 18 de febrero de 2014 para que presenten sus comentarios al Informe del Comi-sionado Especial y sus alegatos. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente. El Juez Asociado Señor Feliberti Cintrón se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo